ORDER OF TEMPORARY SUSPENSION
Comes now the Hearing Officer previously appointed in this case and files, pursuant to Admission and Discipline Rule 28, Section 15(b), his recommendation for suspension pending final determination of this cause. _ _-
And this Court, upon examination of the matters presented in this case, now finds that the recommendation of the Hearing Officer should be approved.
IT IS, THEREFORE, ORDERED, ADJUDGED, AND DECREED by this Court that the Respondent, Perry B. Noble, is suspended from the practice of law in the State of Indiana until further order of this Court.
The Clerk of this Court is directed to forward a copy of this Order to the Indiana Supreme Court Disciplinary Commission and to the Respondent and provide notice of this order of temporary suspension pursuant to Admission and Discipline Rule 23, Section 8(d).
All Justices concur.